Exhibit 10.58

THIRD LIMITED WAIVER

TO SENIOR SECURED CREDIT AGREEMENT

This THIRD LIMITED WAIVER TO SENIOR SECURED CREDIT AGREEMENT, dated as of March
30, 2018 (this “Waiver”), is entered into by and among Global Power Equipment
Group Inc. (“Borrower”), each financial institution from time to time party
hereto as lender (each, a “Lender” and collectively, the “Lenders”), and CENTRE
LANE PARTNERS MASTER CREDIT FUND II, L.P., a Delaware limited partnership, as
administrative agent for the Lenders (in such capacity, and together with its
successors and assigns, the “Administrative Agent”) and as collateral agent for
the Lenders (in such capacity, and together with its successors and assigns, the
“Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders identified on signatures pages thereto, the
Administrative Agent and the Collateral Agent are parties to that certain Senior
Secured Credit Agreement, dated as of June 16, 2017, as amended by that certain
First Amendment to Senior Secured Credit Agreement, dated as of August 17, 2017,
that certain Limited Waiver and Second Amendment to Senior Secured Credit
Agreement, dated as of October 11, 2017 and that certain Second Limited Waiver
and Third Amendment, dated as of January 9, 2018 (the “Credit Agreement”);

WHEREAS, in accordance with Section 7.05(h) of the Credit Agreement, on or about
March 21, 2018, GPEG C.V., a Subsidiary of the Borrower, has Disposed of certain
real estate assets located in the Netherlands (the “GPEG Sale”);

WHEREAS, pursuant to Section 2.02(b)(ii) of the Credit Agreement, the Borrower
is required to prepay an aggregate amount of the Obligations equal to 100% of
the Net Cash Proceeds realized or received by the Borrower or any of its
Subsidiaries in connection with the Disposition of any property plus the
Prepayment Premium (collectively, the “Required Prepayment”), as promptly as
reasonably practicable, but in any event, prior to the date which is five (5)
Business Days after the receipt of such Net Cash Proceeds;

WHEREAS, pursuant to Section 6.01(a) of the Credit Agreement, within ninety (90)
days after the end of each Fiscal Year of the Borrower, the Borrower is required
to deliver a consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
and consolidating statements of income or operations, Shareholders’ Equity and
cash flows for such Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm reasonably acceptable to the
Administrative Agent, and such other deliverables as are required in connection
therewith as set forth in Section 6.01(a) (such financial statements and other
materials with respect to the Fiscal Year ended December 31, 2017, collectively,
the “2017 Annual Financial Statements and Audit Report”);

WHEREAS, the Borrower has requested that the Lenders agree to (i) extend the
time period for payment of the Required Prepayment due in connection with the
GPEG Sale until May 31, 2018 (the “Required Prepayment Extension”) and (ii)
extend the delivery date of the 2017 Annual

 

 





--------------------------------------------------------------------------------

 



Financial Statements and Audit Report to April 15, 2018 (the “2017 Annual
Financial Statements  and Audit Report Extension”);

WHEREAS, the Lenders are willing to consent to the Required Prepayment Extension
and the 2017 Annual Financial Statements and Audit Report Extension, in each
case subject to the terms and conditions of this Waiver.

NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

Definitions

Section 1.1. Certain Definitions. Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

ARTICLE II

Waiver and Consent

Section 2.1. Consent to Extension. Subject to satisfaction of the conditions set
forth in Article IV hereof, and in reliance upon (a) the representations and
warranties of the Loan Parties set forth herein and in the Credit Agreement and
the other Loan Documents and (b) the agreements of the Loan Parties set forth
herein, effective as of the date hereof, the Lenders consent to (i) the Required
Prepayment Extension and (ii) the 2017 Annual Financial Statements and Audit
Report Extension.

ARTICLE III

Representations and Warranties

Section 3.1. Representations and Warranties. In order to induce the Agents and
the Lenders to enter into this Waiver, each Loan Party hereby represents and
warrants to the Agents and each Lender as follows:

(a)        After giving effect to this Waiver, the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Credit Agreement or any other Loan Document shall be true and correct in all
material respects on and as of the date hereof; provided that to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b)       The execution, delivery and performance of this Waiver have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by each of the Loan Parties.





2

--------------------------------------------------------------------------------

 



(c)        After giving effect to this Waiver, the Loan Parties are in full
compliance with each of the Loan Documents.

(d)       No Material Adverse Effect has occurred since the Closing Date.

(e)        No Default or Event of Default currently exists or shall be in
existence immediately after giving effect to this Waiver.

ARTICLE IV

Effectiveness

Section 4.1. Effectiveness. This Waiver shall become effective as of the date
set forth above on which each of the following conditions is satisfied:

(a)        The Administrative Agent shall have received duly executed signature
pages to this Waiver signed by each Loan Party, the Administrative Agent and the
Lenders.

(b)       The Borrower shall have paid to Chapman and Cutler LLP, counsel to the
Administrative Agent, all reasonable and documented out-of-pocket legal fees and
expenses incurred in connection with this Waiver and any outstanding invoices in
respect of reasonable legal fees and expenses of the Administrative Agent
incurred in connection with the Loan Documents.

ARTICLE V

Miscellaneous

Section 5.1. Reference to and Effect on the Loan Documents.

(a)        On and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement after giving effect to this Waiver.

(b)        Except as specifically set forth in this Waiver, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(c)        Except as specifically set forth in this Waiver, the execution,
delivery and performance of this Waiver shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent, the Collateral Agent or any Lender under the Credit
Agreement or any of the other Loan Documents.

Section 5.2. Release. As a material part of the consideration for the
Administrative Agent, the Collateral Agent and the Lenders entering into this
Waiver, the Borrower and each other Loan Party (collectively, the “Releasors”)
agree as follows (the “Release Provision”):

(a)        Other than with respect to the agreements of the Lenders specifically
set forth herein, the Releasors, jointly and severally, hereby release and
forever discharge the





3

--------------------------------------------------------------------------------

 



Administrative Agent, the Collateral Agent, each Lender and the Administrative
Agent’s, the Collateral Agent’s and each Lender’s predecessors, successors,
assigns, participants, officers, managers, directors, shareholders, partners,
employees, agents, attorneys and other professionals, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of any nature whatsoever and whether arising at law or in equity,
presently possessed, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, presently accrued, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted
arising out of, arising under or related to the Loan Documents (collectively,
the “Claims”), that Releasors may have or allege to have against any or all of
the Lender Group and that arise from events occurring before the date hereof.

(b)        The Releasors agree not to sue any of the Lender Group nor in any way
assist any other person or entity in suing the Lender Group with respect to any
of the Claims released herein. The Release Provision may be pleaded as a full
and complete defense to, and may be used as the basis for an injunction against,
any action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.

(c)        The Releasors acknowledge, warrant, and represent to Lender Group
that:

(i)         The Releasors have read and understand the effect of the Release
Provision. The Releasors have had the assistance of independent counsel of their
own choice, or have had the opportunity to retain such independent counsel, in
reviewing, discussing, and considering all the terms of the Release Provision;
and if counsel was retained, counsel for Releasors has read and considered the
Release Provision and advised Releasors with respect to the same. Before
execution of this Waiver, the Releasors have had adequate opportunity to make
whatever investigation or inquiry they may deem necessary or desirable in
connection with the subject matter of the Release Provision.

(ii)        The Releasors are not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. The Releasors
acknowledge that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

(iii)       The Releasors have executed this Waiver and the Release Provision
thereof as a free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person or entity.

(iv)       The Releasors are the sole owners of the Claims released by the
Release Provision, and the Releasors have not heretofore conveyed or assigned
any interest in any such Claims to any other person or entity.





4

--------------------------------------------------------------------------------

 



(d)        The Releasors understand that the Release Provision was a material
consideration in the agreement of the Administrative Agent, the Collateral Agent
and each Lender to enter into this Waiver.

(e)        It is the express intent of the Releasors that the release and
discharge set forth in the Release Provision be construed as broadly as possible
in favor of Lender Group so as to foreclose forever the assertion by the
Releasors of any Claims released hereby against Lender Group.

(f)         If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

(g)        The Releasors acknowledge that they may hereafter discover facts in
addition to or different from those that they now know or believe with respect
to the Claims released herein, but the Releasors expressly shall have and intend
to fully, finally and forever have released and discharged any and all such
Claims. The Releasors expressly waive any provision of statutory or decisional
law to the effect that a general release does not extend to Claims that the
releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

Section 5.3. Guarantor’s Acknowledgement and Agreement. By signing below, each
Guarantor (a) acknowledges, consents and agrees to this Waiver, (b) acknowledges
and agrees that its obligations in respect of the Guarantee, the Security
Agreement and the other Collateral Documents are not released, diminished,
waived, modified or impaired in any manner by this Waiver or any of the
provisions contemplated herein, (c) ratifies and confirms its obligations under
the Guarantee, the Security Agreement and the other Collateral Documents, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, the Guarantee, the Security Agreement, any other
Collateral Documents or any other Loan Documents or Obligations.

Section 5.4. Fees. The Borrower hereby affirms its obligation under the Credit
Agreement to reimburse the Administrative Agent, the Collateral Agent and the
Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Waiver, including but not limited to all Attorney Costs.

Section 5.5. Headings. The headings in this Waiver are included for convenience
of reference only and will not affect in any way the meaning or interpretation
of this Waiver.

Section 5.6. Governing Law. This Waiver, and all claims, disputes and matters
arising hereunder or thereunder or related hereto or thereto, will be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed entirely within that
state.

Section 5.7. Counterparts. This Waiver may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one





5

--------------------------------------------------------------------------------

 



and the same Waiver. Delivery of an executed counterpart of this Waiver by
facsimile or a scanned copy by electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Waiver.

Section 5.8. Severability. If any term or other provision of this Waiver is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Waiver will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Waiver so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 5.9. Binding Effect. This Waiver will be binding upon and inure to the
benefit of and is enforceable by the respective successors and permitted assigns
of the parties hereto.

[Remainder of page intentionally left blank; signatures on following pages.]

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

GLOBAL POWER EQUIPMENT GROUP INC., as Borrower

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

Co-President and Co-Chief Executive Officer

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

WILLIAMS GLOBAL SERVICES, INC.

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

BRADEN HOLDINGS, LLC

 

STEAM ENTERPRISES, L.L.C.

 

GPEG, LLC 

 

each as Guarantor

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

Vice President

 

 

 

 

 

KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC as Guarantor

 

 

 

By:

/s/ Tracy D. Pagliara

 

 

Tracy D. Pagliara

 

 

President

 

 



[Signature Page to Third Limited Waiver to Senior Secured Credit Agreement]

--------------------------------------------------------------------------------

 



 

CENTRE LANE PARTNERS MASTER

 

CREDIT FUND II, L.P., as Administrative

 

Agent and Collateral Agent, and as a Lender

 

 

 

 

 

By:

/s/ Luke Gosselin

 

 

Name: Luke Gosselin

 

 

Title: Managing Director

 

 

 

 

 

CENTRE LANE PARTNERS IV, L.P., as Lender

 

 

 

 

 

By:

/s/ Quinn Morgan

 

 

Name: Quinn Morgan

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------